ICJ_041_BarcelonaTraction1958_BEL_ESP_1958-10-18_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 18 OCTOBRE 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF OCTOBER 18th, 1958
La présente ordonnance doit être citée comme suit:

« Affaire relative à la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du 18 octobre 1958: C.I. J. Recueil 1958, D. 49.»

This Order should be cited as follows:

“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of October 18th, 1958: I.C.J. Reports 1958, p. 49.”

 

N° de vente: 198
Sales number

 

 

 
49

COUR INTERNATIONALE DE JUSTICE

1958

Le 18 octobre ANNÉE 1958

Rôle général
n° 41

18 octobre 1958

AFFAIRE RELATIVE
A LA BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
Bapawi, ARMAND-Ucon, KOJEVNIKOV, Sir Hersch
LAUTERPACHT, MM. MORENO QUINTANA, CORDOVA,
WELLINGTON Koo, SprropouLos, Juges ; M. AQUARONE,
Greffier en exercice.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante :

Considérant que, par lettre du 23 septembre 1958, l'ambassadeur
de Belgique aux Pays-Bas a transmis au Greffe une requête du
Gouvernement belge portant la date du 15 septembre 1958 et la

4
50 BARCELONA TRACTION (ORDONN. DU 18 x 58)

signature de M. Y. Devadder en qualité d'agent du Gouvernement
belge et introduisant devant la Cour une instance contre l'État
espagnol en l'affaire relative à la Barcelona Traction, Light and
Power Company, Limited;

Considérant que la requête vise l’article 36, paragraphe 1, du
Statut de la Cour et les dispositions, spécialement les articles 2
et 17, du Traité de conciliation, de règlement judiciaire et d’arbi-
trage signé à Bruxelles le 19 juillet 1927 entre la Belgique et
l'Espagne;

Considérant que, le 23 septembre 1958, le texte de la requête a
été communiqué à l'ambassadeur d’Espagne aux Pays-Bas;

Considérant que, par lettre du 6 octobre 1958, le duc de Baena,
ambassadeur d'Espagne aux Pays-Bas, a fait connaître qu’il avait
été désigné comme agent du Gouvernement espagnol;

La Cour,

Après s’étre renseignée auprès des Parties,

Fixe comme suit la date d’expiration des délais pour le dépôt
des piéces de la procédure écrite:

pour le mémoire du Gouvernement belge, le 18 juin 1959;
pour le contre-mémoire du Gouvernement espagnol, le 18 fé-
vrier 1960;

Réserve la suite de la procédure.

Fait en francais et en anglais, le texte francais faisant foi, au
Palais de la Paix, 4 La Haye, le dix-huit octobre mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement belge et au Gouvernement espagnol.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier en exercice,
(Signé) S. AQUARONE.
